This action for damages for malpractice has nothing to do with title to real property and so does not come within the purview of section 183 of the Civil Practice Act. Nor does a lawyer come within the meaning of the term “ public officer ” as used in subdivision 2 of section 184 of the Civil Practice Act. (People ex rel. Sherwood v. State Bd. of Canvassers, 129 N. Y. 360, 366; People ex rel. Kelly V. Common Council, 77 N. Y. 503, 507, 508; Fisher v. City of Mechanicville, 225 N. Y. 210; Matter of Dawson v. Knox, 231 App. Div. 490, affd. 267 N. Y. 565.) Carswell, Acting P. J., Johnston, Wenzel, MaeCrate and Schmidt, JJ., concur.